Appeal by the defendant from a judgment of the County Court, Suffolk County (Hinrichs, J.), rendered May 4, 2011, convicting him of burglary in the first degree and criminal use of a firearm in the first degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the motion of Karl E. Bonheim for leave to withdraw as counsel for the appellant is granted, and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Carol E. Castillo, EO. Box 146, East Setauket, N.Y., 11733, is assigned as counsel to prosecute the appeal; and it is further,
Ordered that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the appellant’s new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the appellant within 90 days of the date of this decision and order, and the respondent shall serve and file its brief within 30 days after the brief on behalf of the appellant is served and filed. By prior decision and order on motion of this Court dated August 17, 2011, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers, including a certified transcript of the proceed*881ings, and on the briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Upon this Court’s independent review of the record, we conclude that potentially nonfrivolous issues exist, including, but not limited to, the issue of the voluntariness of the appellant’s plea (see People v Catu, 4 NY3d 242 [2005]). Accordingly, assignment of new counsel is warranted (see People v Stokes, 95 NY2d 633, 638 [2001]).
Balkin, J.P., Roman, Sgroi and Miller, JJ., concur.